The plaintiff shows no title. The reservation in the conveyance of March 29, 1837, from Alexander to Babcock, of "all the roads now established and built on or over said farm," was a reservation of the easement of public travel, and not of the soil itself; and its only effect therefore was to protect Alexander from liability on the covenants of his deed. The quitclaim from his heirs to the plaintiff consequently vested in the latter no title to the locus, and as the town had the prior possession, he cannot maintain this action.
Judgment for the defendants.
SMITH, J., did not sit: the others concurred. *Page 572